OPINION — AG — ** TRADEMARK — SEED ** MR. DANNE HAS DEVELOPED A VARIETY OF WHEAT SEED PARTICULARLY WELL ADAPTED TO CULTIVATION IN THE STATE OF OKLAHOMA WHICH HE HAS NAMED DANNE'S IMPROVED EARLY TRIUMPH WHEAT SEED. MR. DANNE ALLEGES THAT HE HAS TRADE MARKED THIS SEED UNDER THAT NAME. THIS VARIETY IS KNOWN GENERALLY AS TRIUMPH AND IS DESIGNATED BY THE NAME ' TRIUMPH ' IN EXPERIMENTAL TESTS CONDUCTED BY EXPERIMENT STATIONS THROUGHOUT THE WHEAT BELT. — IS THE OTHER PRODUCER ENTITLED TO CERTIFICATION ? — AFFIRMATIVE CITE: 2 O.S. 782 [2-782] (AGRICULTURE, PRODUCTS, TITLE) (J. H. JOHNSON)